                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

ANTHONY FARRIER                                            CIVIL ACTION

VERSUS                                              NUMBER: 19-1920

ROBIN PITTMAN, ET AL.                                      SECTION: “J”(5)



                                     ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and Plaintiff’s objections to the

Magistrate Judge’s Report and Recommendation, hereby APPROVES the

Magistrate Judge’s Report and Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiff’s complaint is dismissed with prejudice as

frivolous and malicious pursuant to 28 U.S.C. §1915(e)(2)(B)(i).

      New Orleans, Louisiana, this 9th day of April, 2019.



                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
